Citation Nr: 9916778	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a generalized 
anxiety (psychiatric) disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.  



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1972, 
from February 1990 to September 1990, and from August 1991 to 
December 1991.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's active service and any currently 
diagnosed tinnitus.  

2.  There is no competent medical evidence of a nexus or link 
between any headaches currently experienced and the veteran's 
active service.  

3.  An unappealed April 1977 rating decision by the RO denied 
the veteran's claim for service connection for a psychiatric 
disorder.  

4.  Evidence associated with the claims file since the April 
1977 rating decision, when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially upon the issue under consideration, and is not, 
by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

5.  An unappealed July 1988 administrative decision by the RO 
denied the veteran's claim for service connection for a 
stomach disorder.  

6.  Evidence associated with the claims file since the July 
1988 decision, when considered alone or in conjunction with 
all of the evidence of record, does not bear directly or 
substantially upon the issue under consideration, and is not, 
by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

7.  Issues of medical complexity or controversy have not been 
presented.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The April 1977 rating decision, which denied the 
veteran's claim for service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

4.  The evidence received since the April 1977 rating 
decision is not new and material, and the veteran's claim for 
service connection for a psychiatric disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

5.  The July 1988 administrative decision, which denied the 
veteran's claim for service connection for a stomach 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104, 3.160(d), 20.302, 20.1103 (1998).  

6.  The evidence received since the July 1988 administrative 
decision is not new and material, and the veteran's claim for 
service connection for a stomach disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

7.  Advisory medical opinions from an independent medical 
expert are not warranted.  38 U.S.C.A. § 7109(a) (West 1991); 
38 C.F.R. § 20.901(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
"has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records are negative for 
tinnitus, and show that he experienced an acute headache in 
February 1972 in conjunction with other acute physical 
disorders.  The reports of the veteran's service separation 
physical examinations from his three periods of active 
service are negative for any indication of tinnitus or 
headaches.  

In support of his claim for service connection, the veteran 
submitted VA and contemporaneous clinical treatment records 
dating from May 1974 through February 1998.  In addition, 
reports of VA rating examinations dated in October 1992 and 
April 1992 were also submitted.  Contemporary clinical 
treatment records dated in January and February 1998 show 
that the veteran was admitted for complaints of a severe 
headache, and show that he reported a two-year history of 
such headaches.  He was diagnosed as having migraine 
headaches.  No opinion was offered as to the etiology of his 
migraine headaches.  The clinical treatment records and 
rating examination reports are otherwise negative for any 
indication of tinnitus or headaches.  

The Board has evaluated the evidence discussed above, and 
concludes that the veteran has not submitted well-grounded 
claims for service connection for tinnitus and headaches.  
The records show that the veteran sustained high frequency 
hearing loss, but fail to show any complaints of tinnitus, 
and tinnitus has not been diagnosed.  Further, there is no 
medical opinion showing a nexus or link between the headache 
complained of in service in February 1972 and the headaches 
diagnosed in January 1998.  Accordingly, absent medical 
evidence showing a current diagnosis of tinnitus or medical 
evidence establishing a nexus or link between any currently 
diagnosed headaches or tinnitus, the veteran's claim is not 
well grounded.  

In addition, lay statements by the veteran that he currently 
experiences tinnitus and headaches that were originally 
incurred in service do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues that require an 
expert medical opinion, to include medical diagnoses and 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for tinnitus and headaches.  The Board has not 
been made aware of any additional evidence which is available 
which could serve to well ground the veteran's claims.  As 
the duty to assist has not been triggered here by well-
grounded claims, the Board finds that the VA has no 
obligation to further develop the veteran's claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete well-grounded claims for service connection for 
tinnitus and headaches.  See Robinette, 8 Vet. App. at 73.  

II.  New and Material

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claims under a standard which 
has since been overruled by the Court in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the veteran 
is not prejudiced by consideration by the Board by its 
initial analysis of his new and material claims under the new 
case law, and it is not necessary to remand the case to the 
RO for further consideration.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In April 1977, the RO denied the veteran's claim for service 
connection for a psychiatric disorder, and by an 
administrative decision of July 1988, denied his claim for 
service connection for a stomach disorder.  The veteran 
failed to file any Notices of Disagreement nor did he 
otherwise appeal these decisions.  Accordingly, the April 
1977 and July 1988 decisions became final as outlined in 
38 U.S.C.A. § 7105 (West 1991), when the veteran failed to 
appeal these decisions within the statutory time limits.  As 
such, the claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the only duty to assist has been 
fulfilled before proceeding to the third step, an 
adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a) (1998); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially on the specific matter under consideration, and 
which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its April 1977 
and July 1988 decisions consisted of the veteran's service 
medical records and VA outpatient treatment records dating 
from May 1974 through June 1988.  The service medical records 
show that the veteran experienced acute stomach cramps in 
April 1972, but were otherwise negative for any psychiatric 
disorders.  The VA treatment records show treatment in May 
and June of 1974 for what was diagnosed as duodenal ulcer 
disease, and show treatment in August 1974 for what was 
characterized as an adjustment reaction to adult life.  The 
records are negative for any medical opinion linking these 
disorders to any incident of the veteran's active service, 
and they appear to have been incurred beyond any statutorily 
designated time period for presumptive service connection.  

The veteran attempted to reopen his claims for service 
connection for a psychiatric disorder and for stomach cramps 
in November 1997.  Evidence submitted in support of the 
veteran's claims to reopen since the final April 1977 and 
July 1988 decisions consist of additional service medical 
records, clinical and VA outpatient treatment records dating 
from March 1995 through February 1998, and reports of VA 
rating examinations dated in October and April of 1992.  
These records show that the veteran reported his treatment 
for an ulcer in the 1970s and that he had not experienced any 
problems since that time, and noted the presence of a 
surgical scar on his abdomen.  The records also show that the 
veteran had complained of acute abdominal pain in October 
1991, and that he had a history of neurosis.  However, no 
medical or other opinion was offered suggesting that the 
veteran had any stomach or psychiatric disorder that was 
related to or incurred in any of his periods of active 
service.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that it fails to address the issue of 
service connection for his claimed stomach and psychiatric 
disorders.  The evidence submitted in support of his claims 
to reopen merely shows that he had a history of psychiatric 
and stomach problems, and fails to show the presence of any 
current stomach or psychiatric disorders or that any such 
disorders had been incurred in service.  Any reference to the 
veteran's claimed stomach or psychiatric disorders reflects 
findings and duplicate records previously considered by the 
RO in April 1977 and July 1988.  

Further, lay statements by the veteran that he incurred 
stomach and psychiatric disorders in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring expert medical opinions and 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. at 214; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

After a review of the additional evidence submitted since the 
April 1977 and July 1988 final decisions, the Board finds 
that the veteran has not submitted new and material evidence 
sufficient to allow reopening of his claims.  Essentially, 
what was missing at the time of the April 1977 and July 1988 
decisions, and is currently lacking from the record, are 
medical opinions, supported by the medical evidence of record 
and a plausible rationale, that the veteran currently has 
psychiatric and stomach disorders that were incurred in or 
aggravated by his periods of active service.  In short, the 
newly submitted evidence fails to address the basis for the 
original denial of the veteran's claim.  

Further, the newly submitted evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Newly 
submitted records pertaining to the veteran's claimed stomach 
and psychiatric disorders are current, reflect the presence 
of these disorders by history only, and do not contain any 
medical opinion of a current diagnosis or nexus.  Thus, as 
the evidence submitted is not "new and material" as 
contemplated by law, it does not provide a basis to reopen 
the veteran's claims for service connection for stomach and 
psychiatric disorders.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for a stomach disorder 
has not been reopened, and such benefit remains denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder has not been reopened, and such benefit remains 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

